OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4) MFS Government Markets Income Trust (Name of Issuer) Common Stock (Title of Class of Securities) 552939100 (CUSIP Number) Bulldog Investors General Partnership Park 80 West, Plaza Two, Suite 750 Saddle Brook, NJ 07663 Tel. (201) 556-0092 With a copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza 23rd Floor New York, NY 10001 (646) 378-2105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 16, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See ss. §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 4 CUSIP No.552939100 1 Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Bulldog Investors General Partnership 56-2585535 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[ X ] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6 Citizenship or Place of Organization New York Number of 7 Sole Voting Power0 Shares Beneficially 8 Shared Voting Power 0 Owned by Each 9 Sole Dispositive Power0 Reporting Person With: 10 Shared Dispositive Power0 11 Aggregate Amount Beneficially Owned by Each Reporting Person 0 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13 Percent of Class Represented by Amount in Row (11) 0% 14 Type of Reporting Person (See Instructions) PN PAGE 2 OF 4 This Amendment No. 4 amends the Schedule 13D filed May 1, 2007 (the “Schedule 13D”), as amended by Amendment No. 1 filed June 13, 2007, as amended by Amendment No. 2 filed September 11, 2007, as amended by Amendment No. 3 filed October 5, 2007, and is filed by Bulldog Investors General Partnership (the “Reporting Person”), with respect to the Common Stock of MGF.Capitalized terms used herein but not defined herein shall have the meanings attributed to them in the Schedule 13D. Item 5. Interest in Securities of the Issuer The responses of the Reporting Person to Rows (7) through (13) of the cover page of this Amendment No. 4 are incorporated herein by reference.On October 16, 2007, the Reporting Person transferred all of its shares of Common Stock to certain of its General Partners, including Opportunity Partners L.P., Full Value Partners L.P., Steady Gain Partners L.P. and Calapasas Investment Partners L.P.Accordingly, as of October 16, 2007, the Reporting Person does not beneficially own any shares of Common Stock and ceased to be the beneficial owner (as defined in Rule 13d-3) of more than five percent (5%) of the outstanding shares of Common Stock. PAGE 3 OF 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:November 14, 2007 BULLDOG INVESTORS GENERAL PARTNERSHIP By: /s/ KIMBALL & WINTHROP, INC., general partner By: /s/ Phillip Goldstein Name: Phillip Goldstein Title:President PAGE 4 OF 4
